In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00093-CR

______________________________



DESHA NEWMAN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 202nd Judicial District Court

Bowie County, Texas

Trial Court No. 01-F-0467-202







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


 Desha Newman appeals from her conviction for theft.  She was convicted by a jury of theft
over $20,000.00 but less than $100,000.00.  Newman was sentenced to ten years' imprisonment with
no fine assessed.  The case is a companion to Donald Newman v. The State of Texas,
No. 06-02-00092-CR. Those causes were consolidated for trial, have been appealed separately, and
have been consolidated for purposes of briefing and oral argument.  The indictment charged Desha
Newman and Donald "Mark" Newman with the same offense.
	Since the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Donald Newman v. The State of Texas, No. 06-02-00092-CR, we likewise resolve the issues
in this appeal in favor of the State.
	We affirm the judgment of the trial court.



						Jack Carter
						Justice

Date Submitted:	July 11, 2003
Date Decided:		July 17, 2003

Do Not Publish

uez v. State, 970 S.W.2d 133 (Tex. App.--Amarillo 1998, pet. ref'd).



						Bailey C. Moseley
						Justice

Date Submitted:	January 30, 2008
Date Decided:		January 31, 2008

Do Not Publish